Citation Nr: 0111880	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
heel bursitis (pump bump).

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran performed active duty for training from February 
to June 1979.  He had active military service from January to 
May 1991, and from September 1996 to March 1997.  This matter 
comes to the Board of Veterans' Appeals (Board) from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Portland Regional Office (RO) which denied an increased 
rating for a service connected right ankle disability.

By May 1996 Board decision, his claim of service connection 
for right heel bursitis (pump bump) was denied.  The veteran 
is seeking to reopen that claim via submission of new and 
material evidence.

The issue of a total disability rating for compensation based 
on individual unemployability (TDIU) is referred to the RO 
for initial adjudication.


FINDINGS OF FACT

1.  The Board decided the issue of service connection for 
chronic right heel bursitis by decision dated May 17, 1996.

2.  Evidence received since the May 1996 Board decision 
denying service connection for chronic right heel bursitis 
does not bear directly and substantially upon the specific 
matter under consideration; is cumulative or redundant; 
and/or is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's right ankle disability is manifested by no 
more than tenderness and difficulty standing on his toes.

4.  The veteran has not shown frequent hospitalization or 
other exceptional interference with employment.

CONCLUSIONS OF LAW

1.  The May 1996 Board decision is final.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for chronic right 
heel bursitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  The criteria for an evaluation of 20 percent for a right 
ankle disability are met.  38 U.S.C.A. § 1155, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Codes 5299-5284 (2000).

4.  The criteria for an extraschedular evaluation have not 
been met.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran suffered a right ankle injury in August 1991.  
Further, 1991 service medical records (the month is 
illegible) indicate that the veteran had a small nodule on 
the back of the right heel.  

An October 1991 VA examination report indicated that the 
veteran had full range of motion in the right ankle, good 
circulation, and no sensory disturbance.  The veteran 
complained of pain in the os calcis, near the Achilles 
tendon.  The examiner noted modest swelling, but stated that 
the swelling was almost identical to swelling on the left 
foot.  The examiner diagnosed pump bump and indicated that 
the problem was related to his cavus foot and ill-fitting 
military boots.  The examiner noted that right foot pump bump 
would be resolved by wearing soft shoes.

By November 1991 rating decision, the RO denied service 
connection for residuals of a right ankle injury and for 
"pump bump" of the right calcaneous (congenital). 

A July 1995 X-ray study of the right ankle indicated normal 
findings with no evidence of instability.

An October 1995 VA examination report indicated mild right 
ankle instability, right chronic bursitis, and mild tarsal 
tunnel syndrome.  The examiner attributed the veteran's right 
ankle instability to his ankle sprains, but stated it was not 
related to his congenital pump bump, which was described as 
mild.  The examiner noted a scar tissue nodule within the 
bursa, which he stated could result in irritation and 
inflammation.  Mild tingling was associated with tarsal 
tunnel syndrome.  

By May 1996 Board decision, service connection was granted 
for a right ankle disorder, but service connection for "pump 
bump" was denied.  

By June 1996 rating decision, the RO assigned a rating of 10 
percent for the veteran's right ankle disability, effective 
May 16, 1991.

February 1997 medical records reported slight ankle 
instability with fibrosis, secondary to trauma.  

In July 1997, the veteran asked for increased rating for his 
right ankle disability.  He submitted medical evidence 
purporting to describe the state of his right ankle.  
Relevant evidence included December 1996 medical notations 
from a telephone consultation that took place in Bad 
Kreuznach.  Although not fully legible, the notations 
indicated that the veteran complained of chronic right foot 
pain and difficulty standing.  It was indicated that he 
appeared to be overstating his problem.

In August 1997, he submitted a further communication 
indicating that he was seeking service connection for his 
"foot condition," apparently referring to bursitis.  He 
stated that, while "pump bump" may be congenital, bursitis 
and the nodule are not.  He enclosed an "individual sick 
slip" dated in March 1991 suggesting that he wear tennis 
shoes, not run, and exercise at his own pace.  The sick slip 
indicated "minal" standing until May 1991.  Also, he 
enclosed a radiologic report dated in March 1991 reflecting 
findings of right-side bursitis with Haglund's deformity.  

In January 2000, he again requested an increased rating for 
his right ankle disability.   

That month, he was afforded VA orthopedic examination, at 
which time he complained of intermittent right ankle pain, 
occurring with weightbearing activity.  He stated that his 
ankle gives way and he "nearly falls" when that happens.  
He stated that ankle discomfort disturbed his sleep and that 
he had difficulty finding comfortable shoes.  He pointed to a 
callus on the lateral side of his right foot from walking on 
the outside of the foot.  He told the examiner that he had 
trouble maintaining employment because he could not stand for 
even short periods.  He stated that he was not receiving 
medical care for the condition.  

On objective examination in January 2000, the examiner 
described his gait as antalgic to the right and stated that 
he had difficulty standing on the toes of his right foot.  
There was tenderness on palpation over the 1st and 5th 
metatarsal heads, and there was global tenderness on 
palpation over the right ankle.  Range of motion testing 
revealed dorsiflexion of zero to 20 degrees, plantar flexion 
of zero to 50 degrees, abduction of zero to 10 degrees and 
adduction of zero to 20 degrees.  Deep tendon reflexes were 
+2/4 bilaterally.  The diagnosis was status post right ankle 
sprain with chronic pain syndrome.  A corresponding X-ray 
study reflected no significant right ankle changes when 
compared with a July 1995 X-ray study.  The radiologist's 
impression was normal right ankle.

Initially, the Board notes that while this claim was decided 
by the RO before enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), a remand to the RO for additional action pertaining 
to this issue is unwarranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained service medical 
records and arranged for a comprehensive VA examination.  
Also, the RO issued detailed rating decisions and complete 
SOCs.  Consequently, VA has satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and as 
the change in law has no material effect on adjudication of 
this claim, the Board finds it can consider the merits of 
this appeal without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993)

Service Connection for Chronic Right Heel Bursitis (Pump 
Bump)

As noted above, the veteran's claim of service connection for 
chronic bursitis was previously denied in a final May 1996 
Board decision.  Despite the finality of that prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156 (1999); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in May 1996.

This additional evidence consists of (1) December 1996 
medical notations indicating that the veteran complained of 
chronic right foot pain and difficulty standing; (2) an 
"individual sick slip" dated in March 1991 suggesting that 
he wear tennis shoes, refrain from running, and exercise at 
his own pace; and (3) a March 1991 radiologic report 
indicating findings of right-side bursitis with Haglund's 
deformity.  After careful consideration of this evidence, the 
Board finds that it is arguably new, but not material 
evidence to reopen the claim of service connection for 
chronic bursitis.

The evidence does not contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability.  Hodge, 155 F.3d at 1363.  The evidence simply 
restates facts already considered and relied on by the RO and 
the Board in prior decisions.  Thus, such evidence is merely 
cumulative in nature and the application to reopen the claim 
is denied.

Increased Rating for a Right Ankle Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The Court has held, however, that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
VCAA (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 4.3 (2000).

38 C.F.R. § 4.27 (2000) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  In 
this case, the veteran is rated under Codes 5299-5284. 

38 C.F.R. § 4.71a, Code 5284 pertains to other foot injuries. 
Where moderate, a 10 percent evaluation is warranted. 
Moderately severe injuries warrant assignment of a 20 percent 
evaluation and severe injuries warrant assignment of a 30 
percent evaluation.  A note associated with this code states 
that with actual loss of use of the foot, a 40 percent rating 
is warranted.

Under 38 C.F.R. § 4.71a, Code 5271 (2000), moderate 
limitation of ankle motion is rated as 10 percent disabling 
and marked limitation of motion is rated as 20 percent 
disabling.  This is the maximum rating available under this 
code.  Normal range of ankle motion is identified as 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

As indicated above, the veteran is currently rated 10 percent 
disabled under 38 C.F.R. § 4.71a, Codes 5299-5284 which 
represents moderate foot injury.  Although the December 1996 
medical notations indicate that he was overstating his 
problem, he has consistently complained of pain and 
difficulty standing and walking, which was objectively 
confirmed on January 2000 VA examination, which reflected 
tenderness and trouble standing on his right toes.  Thus, an 
evaluation of 20 percent is warranted.  A 20 percent 
evaluation under Code 5284 represents a moderately severe 
disability.  A higher rating of 30 percent is unwarranted as 
a 30 percent rating under Code 5284 represents severe injury.  
The evidence does not support a finding that his right ankle 
injury was severe, or that the residuals thereof are now 
severe.  Indeed, the radiologic report associated with the 
January 2000 VA medical examination reflect that his right 
ankle is normal.  The Board acknowledges that the veteran has 
right ankle pain.  However, it is not entirely the result of 
his in-service sprain as he also has nonservice-connected 
chronic bursitis, Haglund's disease, and other conditions 
which impact on the state of his right ankle.  A 40 percent 
evaluation is likewise unwarranted, as he has not lost use of 
his right foot.  See Note, 38 C.F.R. § 4.71a, Code 5284.

An evaluation under 38 C.F.R. § 4.71a, Code 5271 is not 
warranted in this instance.  The January 2000 VA examination 
report indicates that right ankle dorsiflexion is from zero 
to 20 degrees and that right ankle plantar flexion is from 
zero to 50 degrees.  These findings represent normal 
dorsiflexion and near normal plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Therefore, a code based on limited ankle 
range of motion is not applicable in this case.

Consideration has also been given to the potential 
application of the various other provisions of 38 C.F.R. 
Parts 3 and 4 (2000), whether or not they were raised by the 
veteran, as required by Schafrath, supra.  However, the Board 
finds no basis upon which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of right ankle disability not contemplated 
in the currently assigned 20 percent ratings as permitted 
under the Schedule.

The Board recognizes that the Court, in DeLuca held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has held, however, that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The question of whether pain and functional loss are 
additionally disabling is not applicable in this matter.  See 
DeLuca, supra; Johnson, supra.  The veteran is rated under 
Code 5284, which is not predicated upon limitation of motion.  
Therefore, the DeLuca considerations do not apply.

In summary, taking into account the nature of the veteran's 
disability, no more than a 20 percent evaluation is 
warranted.

Ratings are based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  

The Board does not find that an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
evidence in this case fails to show that the veteran's right 
ankle disability, in and of itself, now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In his June 2000 notice of 
disagreement, he asserted that he was a laborer and could not 
work because of ankle pain and instability.  However, the 
only time that he was ordered to avoid standing was in March 
1991.  Furthermore, the January 2000 VA examination report 
does not suggest that he cannot or should not stand or walk.  
In any case, there is no indication, from the veteran or 
otherwise, that he is unable to perform other types of 
employment.  Also, he has not required any recent 
hospitalization for the service-connected condition nor 
extensive medical attention.

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 provides that 
generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as missed 
time from work or periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 20 
percent schedular evaluation currently assigned to the his 
right ankle disability.  What the veteran has not shown is 
that his right ankle disability disability, in and of itself, 
results in unusual disability or impairment to render the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Thus, 38 C.F.R. § 
3.321(b)(1) is not for application in this case.  The Board 
agrees as to that conclusion made by the RO in August 2000, 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 
96 (1996). 

	
ORDER

Service connection for chronic bursitis of the right foot is 
denied.

A 20 percent evaluation for the service-connected right ankle 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 



